Citation Nr: 0830074	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  98-19 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of a back 
injury.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
November 1955.  

This appeal arises from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  

The Board of Veterans' Appeals (Board) issued a decision in 
July 2001 denying the veteran's claims for service connection 
for PTSD and a back disorder.  The veteran appealed that 
decision to United States Court of Appeals for Veterans 
Claims  (hereinafter, "the Court").  The Court in December 
2002 vacated and remanded the July 2001 decision of the Board 
to provide the veteran notice as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Secretary appealed 
that decision to the United States Court of Appeals, for the 
Federal Circuit (hereinafter the Federal Circuit Court).  The 
Federal Circuit vacated the Court's December 2002 order in 
2004, and returned the case to the Court.  In June 2004, the 
Court again vacated the Board's 2001 decision.  That action 
was again appealed to the Federal Circuit that in April 2008, 
affirmed the Court's 2004 decision.  The case has since been 
returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of the veteran's appeal Congress passed 
the Veterans Claims Assistance Act of 2000 (VCAA).  It 
provided specific instructions as to VA's duty to notify and 
assist veteran's with their claims.  It requires that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Whether VA satisfied its 
notice requirements has been the subject of the various 
appeals noted in the Introduction.  Ultimately, it was 
concluded VA failed to adequately provide notice to the 
veteran of the information and evidence necessary to 
substantiate his claims.  This must be corrected.  

Accordingly, the case is REMANDED for the following action:

1.  As directed by the Court, a letter 
should be sent to the veteran which 1) 
informs the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claims; (2) informs the claimant about 
the information and evidence that VA will 
seek to provide; (3) informs the claimant 
about the information and evidence the 
claimant is expected to provide; and 
(4) request or tell the claimant to 
provide any evidence in the claimant's 
possession that pertains to the claim, or 
something to the effect that the claimant 
should "give us everything you've got 
pertaining to your claim.  This should 
include informing the veteran of 
alternative sources to verify his claimed 
stressors such as buddy statements, 
contemporaneous letters or diaries, 
newspapers, etc.  

2.  VA is to request the veteran to 
identify all health care providers who 
have treated him since November 1955 for 
a back disorder.  With any necessary 
authorization from the veteran, VA should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran.  

3.  If the benefits sought on appeal 
remain denied the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


